Citation Nr: 0101793	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  94-12 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease, L4-L5, with herniated nucleus pulposus, L5-S1, 
currently evaluated as 60 percent disabling.  

2.  Entitlement to an earlier effective date than August 21, 
1998, for a total rating based on individual unemployability 
due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The appellant served on active duty from January 1981 to 
November 1981.  The record reflects that he received a 
general discharge under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied an evaluation in excess of 20 
percent for degenerative disc disease, L4-L5, with herniated 
nucleus pulposus, L5-S1.

In March 1996, the Board of Veterans' Appeals (Board) 
remanded this case for further development and in April 1997 
the Board denied the claim for an increased rating.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 1997 
Order, the Court vacated the Board's April 1997 decision and 
remanded the case to the Board for further development, 
readjudication and disposition in accordance to the Court's 
Order.

The Board remanded the claim to the RO in May 1998 for 
additional development and readjudication.  In a July 1998 
decision, the RO increased the disability rating for the 
appellant's back disorder from 20 percent to 60 percent, 
effective February 8, 1993.  The appellant thereafter filed 
an application for increased compensation based on 
unemployability.  The RO denied the claim for a TDIU rating 
in October 1998.  The appellant appealed that decision to the 
Board.  

In May 1999 the Board remanded the case to the RO for 
clarification of the evidence.

After additional development of the evidence, the RO granted 
a TDIU rating in an October 1999 rating decision.  The RO 
assigned an effective date of August 21, 1998, for the TDIU 
rating.  The appellant appealed that decision to the Board in 
March 2000.



FINDINGS OF FACT

1.  The appellant was injured in a motor vehicle accident in 
March 1986, sustaining a closed head injury and a low back 
injury; he has been unemployed since this injury.

2.  The appellant's lumbar spine disorder is his only 
service-connected disability; the appellant's service-
connected back disorder was rated as 10 percent disabling 
from November 1981 until April 1986, and then as 20 percent 
disabling from April 1986 until February 8, 1993, when the 
rating was increased to 60 percent.

3.  The appellant has never undergone back surgery; his back 
disorder is principally manifested by degenerative disc 
disease of the lumbar spine and residuals of herniated 
nucleus pulposus L5/S1 with L5 radiculopathy on the right; 
the appellant's back disorder is not shown to be productive 
of peripheral neuropathy or other distinct pathology.

4.  In addition to the residuals of back injuries resulting 
from the 1986 motor vehicle accident, the following non-
service-connected conditions have also been reported:  
obesity, chronic alcohol use, organic brain syndrome, 
dementia, dysthymia, narcissistic personality, and 
passive/aggressive and antisocial features which prevent any 
type of work involving interpersonal relationships, including 
working with the general public.

5.  The Social Security Administration (SSA) has determined 
that the appellant has been disabled for SSA purposes since 
March 1986 because of organic brain syndrome and a history of 
herniated nucleus pulposus, L5-S1.

6.  VA Counseling and Rehabilitation records reflect that the 
appellant was awarded vocational rehabilitation benefits 
beginning in January 1991 and that he earned a Bachelor 
Degree in Political Science in 1996 and a Masters of Public 
Administration in May 1998.

7.  A VA special report of training under Chapter 31 dated in 
January 1999, reflects that employment services under Chapter 
31 were suspended because the appellant stated that he had 
not been looking for employment for some time as he did not 
want to jeopardize tax free income from SSDI and the VA by 
going to work.

8.  A VA counseling psychologist, in an April 1999 letter, 
informed the appellant that due to his service-connected back 
condition and its exacerbation on his emotional and personal 
circumstances, it was not feasible to presume that he would 
secure viable employment; employment services under Chapter 
31 were discontinued due to medical infeasibility.

9.  There is no evidence of record from which it can be 
factually ascertained that that the appellant's service-
connected back disability rendered the appellant unemployable 
before August 21, 1998.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.14, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 4.124a, Diagnostic Code 8520 (2000).

2.  The criteria for an effective prior to August 21, 1998, 
for a grant of a TDIU rating have been met.  38 U.S.C.A. 
§ 5110(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  The appellant entered military service 
in January 1981 and was seen for complaints of low back pain 
in June 1981.  It was reported that he had had back pain for 
4 months, that the pain was constant at L4-L5, and that there 
was no history of trauma.  X-rays revealed minimal narrowing 
of L4-L5.  A diagnosis of degenerative disc disease of L4-L5 
was noted in July 1981.  In August 1981 the appellant 
reported being hit in the midback while playing football.  
The appellant reported occasional radiation of pain down the 
back of both legs.  Examination of his back revealed no gross 
abnormality.  It was reported that there was no evidence of 
trauma or spasm and that there were no objective findings 
compatible with physical complaints.  The appellant was given 
a physical profile for lumbar pain, degenerative disc disease 
L-4, L-5, minimal, which precluded activities which involved 
bending, lifting more than 25 pounds, and climbing.  When he 
was seen the following week, it was again reported that there 
was no evidence to support the appellant's subjective 
complaints of low back pain.  Orthopedic examination in 
September 1981 revealed no objective signs of orthopedic 
disease.  It was noted that the appellant did not cooperate 
well.  Neurological evaluation was within normal limits.  
Straight leg raising was negative.  X-rays were within normal 
limits.  The assessment was chronic mild to moderate 
musculoskeletal low back pain.  Later in September 1981 it 
was not that orthopedic consult revealed no objective 
neurological, orthopedic, or X-ray findings and it was 
recommended that the appellant continue to work with no duty 
restrictions.  When the appellant was examined for separation 
from service in October 1981 he reported a history of 
recurrent back pain.  Clinical evaluation revealed no 
pertinent abnormality and the physician noted that orthopedic 
consult revealed no orthopedic disease.  The summary of 
defects and diagnoses consisted of the following:  history of 
low back strain.  It was reported that the appellant was 
qualified for world wide duty or separation.

The appellant was released from military service in November 
1981.  The Certificate of Release or Discharge from Active 
Duty (DD Form 214) lists the reason for separation as 
"misconduct - frequent involvement of a discreditable 
nature."

The appellant applied for service connection for low back 
pain in November 1981.  In a December 1981 rating action, the 
RO granted service connection for degenerative disc disease, 
L4-L5, residual of low back injury.  A 10 percent evaluation 
was assigned under Diagnostic Code 5293.

In May 1982 the appellant filed a statement in support of 
claim requesting an increased rating based on constant pain 
in his back.  

A June 1982 VA examination report reveals that the appellant 
was employed as a telephone salesman.  He had lost one week 
in six months while working there.  X-rays revealed spina 
bifida occulta of S1.  

The RO continued the 10 percent evaluation in a June 1982 
rating action.  

In March 1986 the appellant was injured in a motor vehicle 
accident that caused his vehicle to roll several times.  
Records from the SSA indicate that the appellant was thrown 
about 80 feet from his truck, and that he struck his head on 
the pavement repeatedly in the fall.

Records dated in April 1986 from J. Elbaor, M.D., an 
orthopedic surgeon, reveal that the appellant was injured in 
a motor vehicle accident.  He had back pain into both legs.  
He had been seen in the "AMH ER" and released.  He had pain 
in the back "all the time."  He had numbness in the right 
leg, left arm and three fingers.  He noted tingling in the 
front of his leg.  He walked with a limp.  A Computed Axial 
Tomography (CAT) of July 1986 showed a large 7-8 centimeter, 
right sided herniated nucleus pulposus at L-5, S1.  The 
appellant presented complaints of continuing back pain in 
August and October 1986.  He had numbness in his right 
lateral calf.   

In October 1986 the appellant submitted an application for 
compensation or pension, VA Form 21-526.  He indicated that 
he was seeking benefits due to injuries sustained in an 
automobile accident on March 28, 1986, and that his 
disabilities included a ruptured disc, pinch nerves, and 
ulcers.  He reported that he had been self employed but was 
unable to work since the accident.  He indicated that he had 
applied for but was not receiving SSA benefits.

Records received from the SSA include reports of 
psychological and neuropsychological evaluations dated in 
September and October 1986 which reflect that the head injury 
the appellant sustained in the March 1986 motor vehicle 
accident apparently involved a significant right posterior 
contusion.  

In an October 1986 letter the appellant requested an 
increased rating for his back disability.  He stated that the 
10 percent VA compensation was his only income.  He wrote 
that he was no longer able to perform the physical 
requirements needed to run his business and that his profits 
were not high enough to warrant hiring someone to help him.  
He reported that he needed to be retrained in another line of 
work.

The SSA records include a report dated in December 1986 in 
which a medical consultant reported that the appellant's 
atypical organic brain syndrome and narcissistic personality 
would prevent any type of work involving interpersonal 
relationships, including working with the general public, and 
that his brain damage would probably prevent remembering and 
performing difficult job instructions.  A herniated nucleus 
pulposus at L5-S1 and right L5 radiculopathy were also noted.  
The SSA records also include a letter from an orthopedist at 
Baylor University Medical Center dated in January 1987.  It 
reads as follows:

(The appellant) is a patient of mine in 
the Outpatient Clinic at Baylor 
University Medical Center.  He has a 
degenerated disc protrusion in his lumbar 
spine.  He is unable to do manual labor 
and is disabled from that point of view 
and will be until he has a surgical 
procedure in the near future.  He will be 
disabled for approximately two to three 
months post-operatively.  

VA afforded the appellant neurological and orthopedic 
examinations in January 1987.  The appellant told the 
orthopedic examiner that following his military service he 
had a fairly sedentary job selling over the telephone and 
that he then had his own office supply business.  Examination 
revealed symmetrical 2-plus reflexes throughout.  Lateral 
bending was 25 percent of normal; the appellant declined 
further movement, claiming back pain.  Lumbosacral spine X-
rays were normal except for moderate narrowing of the L5-S1 
intervertebral disc space.  Herniated nucleus pulposus, L5-
S1, with chronic low back pain, moderate radiation of pain 
into the right lower extremity, and moderate impairment of 
back function were diagnosed.

In a February 1987 rating decision, the RO increased the 
rating for the appellant's back disorder from 10 to 20 
percent, effective as of April 1986. 

Records from Baylor University Medical Center dated in May 
1987, including a copy of a myelogram, reflect that the 
appellant had a moderate midline bulge at L5-S1, a mild 
midline bulge at L4-5 and a minimal midline bulge at L3-4.

In May 1987 the appellant was found to be disabled for SSA 
purposes as of March 28, 1986.  He was awarded disability 
benefits by the SSA retroactive to September 1986.

In 1988 the appellant was referred by SSA for an evaluation 
to determine if his benefits should be continued.  An 
orthopedic examination completed in August 1988 resulted in 
an impression that the appellant had no objective findings at 
that time to suggest the presence of herniated disc.  In a 
report of mental status examination dated in August 1988 it 
was noted that the appellant's presenting condition at that 
time appeared be the residuals of injuries suffered in a 
motor vehicle accident which occurred on March 28, 1986.  He 
had not returned to work since the accident.  The appellant 
complained of multiple injuries sustained in the 1986 
accident.  He also complained of psychological symptoms.  He 
had been receiving Social Security since May 1987, 
retroactive to September 1986.  Litigation regarding the 
accident was still pending.  The examiner reported that the 
appellant's organic brain syndrome affecting the right 
hemisphere was productive of mild to moderate impairment of 
functioning.  Diagnoses included dementia, dysthymia, 
personality trait disturbance, passive/aggressive and 
antisocial features, as well as back and head injuries 
resulting from a motor vehicle accident in 1986.  The 
prognosis for future independent functioning and occupational 
success were thought to be dependent upon the outcome of 
treatment for the appellant's back condition.  The SSA 
records reflect that in October 1988 it was determined that 
disability began as of March 28, 1986, and that the primary 
diagnosis on which a finding of disability was based was 
organic brain syndrome.  The secondary diagnosis was history 
of herniated nucleus pulposus L5-S1.

In June 1989, the appellant filed a claim for an increased 
rating for his back disability.  In support of his claim he 
submitted a copy of a report of an MRI of his lumbar spine 
dated in April 1989 and a list of proposed charges from a 
private orthopedist with diagnoses of a herniated nucleus 
pulposus and discogenic low back pain.

The April 1989 lumbar spine MRI report reflects narrowing of 
the disc space at L5-S1 consistent with some degree of 
dehydration and subsequent degeneration, but other visualized 
intervertebral discs appeared normal.  There was a 5 to 5-1/2 
millimeter posterior and slight right parasagittal herniation 
of the L5-S1 disc with involvement of the thecal sac.  There 
was also mild spondylitic spurring of the inferior plate of 
L5.  A noted delay in the exit of the right S1 nerve root 
from the thecal sac was described as a normal anatomic 
variant.  The examiner noted disc impingement on the thecal 
sac, causing a slight compression in diameter.

VA examinations were conducted in August 1989.  The appellant 
stated that he was currently unemployed.  The VA orthopedic 
examiner found positive straight leg raising on the right.  
There was decreased ankle jerk.  There was no numbness.  His 
gait was normal.  The VA fee basis neurology examination 
report revealed that the appellant was on complete disability 
because he was unable to maintain any kind of consistent 
work.  He was able to do fine for a while, then all of a 
sudden the back would be a problem for him.  The appellant 
reported having electromyography (EMG) in April 1986.  It had 
been performed by a Dr. H in Arlington.  The complete report 
was not available, but a right radiculopathy was diagnosed.  
Examination of the back revealed that the back was midline 
without deformity or dimple at the base of the spine.  There 
was some mild pinprick sensory loss over the right half of 
the back below the level of the L2.  The appellant's gait was 
unremarkable.  He could heel, toe and tandem walk.  There was 
no atrophy or asymmetry.  Straight leg raising was negative.  
He had decreased pinprick sensation on the lateral aspect of 
the leg, the calf and the lateral aspect of the foot.  His 
deep tendon reflexes were intact.  There was no asymmetry of 
the ankle jerks.  The neurologist impression was that the 
motor examination did not seem to be abnormal.  The appellant 
had a fairly accurate representation of L5, perhaps even S1, 
distribution sensory loss.  The neurology examiner had only 
the previous EMG report not the examination itself.  He 
recommended a repeat EMG to determine if there was ongoing 
irritable activity or evidence of innervation.  

The RO continued the 20 percent rating for degenerative disc 
disease in November 1989.  The appellant perfected a timely 
appeal to this decision, arguing that he was entitled to at 
least a 60 percent rating as he had no relief from his 
symptoms.

VA records dated in May 1990 reflect that the appellant 
reported that he last worked in 1986 when he had sold 
furniture by telephone, loading and delivering supplies 
himself.  He had been receiving SSA benefits since September 
1986.  He was having frequent back and right leg pain 
accompanied by spasms of the back and leg.  He had 
intermittent paresthesias of the leg.  Orthopedic examination 
revealed that the appellant's spine was straight.  Range of 
motion was not severely compromised.  He was able to flex to 
60 degrees and extend 15 degrees with some discomfort.  Right 
and left lateral bending and rotation were performed normally 
with some discomfort.  Deep tendon reflexes were absent but 
equal throughout.  Straight leg raising was to 80 degrees, 
but produced back discomfort.  Sensation in the right leg was 
deficient.  The orthopedist opinion was that the appellant 
had more symptoms than the findings would suggest.  The 
examiner reviewed an MRI report from the previous year and 
noted a disc protrusion with indentation of the thecal sac 
but without deformity or compression of the S1 nerve root.  
In his opinion the appellant should be employed in the light 
to medium category.  There was no contraindication to wage 
earning occupations although the appellant should avoid 
common laborer work or other duties requiring lifting, 
bending or twisting.  He recommended that the appellant 
remove as much weight as possible and become psychologically 
adjusted to the real world.  He did not agree that the 
appellant should be on prolonged SSA disability benefits.  It 
was apparent that the appellant would need assistance in a 
retraining program.  The examiner wrote the following:  
"Whether or not he will cooperate remains to be seen."

A June 1990 RO rating decision continued the 20 percent 
evaluation for the appellant's back disability.

In a July 1990 statement, a private physician reported that 
EMG findings for the appellant revealed irritation of the 
right L5 nerve root and that MRI studies might underestimate 
the significance of disc herniation. 

The Board denied the appellant's appeal for a rating in 
excess of 20 percent for degenerative disc disease in 
February 1991.

In March 1991 an orthopedic examination of the appellant 
resulted in diagnoses of probable bulging/mild rupture disc 
at L5-S1 and severe degenerative arthritis at L5-S1.  The 
appellant was described as a huge male weighing 275 pounds 
and standing about 6'6" tall.  It was noted that he had 
injured his back during his military service in June 1981 and 
then been involved in a truck roll-over in 1986.  The 
orthopedist noted that the appellant's examination had 
several spurious components to it and that an increase in his 
impairment rating was not justified on the basis of a non-
anatomic sensory pattern and the lack of cooperation on motor 
testing.

The appellant requested an increased evaluation for his back 
disability in a statement dated February 8, 1993.

A VA fee basis orthopedic examination was performed in June 
1993.  The appellant reported having increased pain with 
going to school.  He was studying political science.  
Examination revealed sensory abnormalities at the anterior 
aspect of both legs.  The appellant could flex 45 degrees and 
extend his spine 15 degrees.  He could rotate to either side 
60 degrees with pelvic rotation of 30 degrees, and could 
abduct to the right 25 and to the left 30 degrees.  The 
appellant displayed one-plus and equal knee reflexes and zero 
ankle reflexes.  The diagnoses were mildly progressive 
degenerative arthritis of L5-S1 and persistent recurring low 
back pain.

Office notes from the appellant's private orthopedist include 
a February 1994 note which reads in part as follows:  

Review of his lumbar MRI shows he had a 
herniated disc at L5-S1 with resultant S1 
radiculopathy and an EMG which confirms this.  
He obviously does have significant and 
permanent arthritis in his neck and significant 
and permanent arthritis as well as a herniated 
disc in his lumbar spine with resultant S1 
radiculopathy.  He is, however, neurologically 
intact and has very little limitation in his 
daily life if he maintains his work and 
activities on a sedentary to light basis which 
will be permanent.  

The RO denied the request for an increased rating for the 
back disability in July 1994.  The appellant filed a notice 
of disagreement with that decision in August 1994.  A 
statement of the case was issued in September 1994.  In 
November 1994 the appellant submitted his substantive appeal 
and requested a hearing before a Hearing Officer at the RO.  

A hearing was conducted before a Hearing Officer at the RO in 
February 1995.  The appellant stated he was in constant pain. 
On a scale of one to ten he rated his pain a six.  The 
appellant was not employed at the time of the hearing.  He 
had run his own office supply business until 1986 when he 
gave it up.  He had been receiving Social Security disability 
benefits since 1986, drawing SSDI.  He was studying Political 
Science and would be graduating from college in December.

The RO arranged for neurological and orthopedic examinations 
of the appellant on a fee-basis in March 1995.  The 
neurologist reported that the appellant was not in distress, 
and moved and sat normally.  He had the normal back curvature 
with no evidence of sciatic tenderness to palpation.  There 
was no paraspinal muscle spasm, and there was full range of 
motion of back movement when the appellant was encouraged.  
Deep tendon reflexes were suppressed in the upper and lower 
extremities, available only as a trace in the knees and 
absent in both ankles.  After examining the appellant the 
neurologist's conclusion was that neurological examination 
showed no clear-cut evidence of compromise to the lumbosacral 
spine cord, spinal roots, or peripheral nerves.  The 
orthopedist reported that the appellant flexed forward to 45 
degrees and stopped without spasm.  Straight leg raising was 
negative to 90 degrees. There was S1 numbness bilaterally, 
but no muscle weakness.  The right ankle jerk was barely 
obtainable and the left was one-plus; knee jerks were two-
plus.  The examiner noted marked disc space narrowing at L5-
S1, and a ruptured disc of undetermined age and unclear 
etiology.  Impression was that the appellant had marked disk 
space narrowing at L5-S1.  He had a ruptured disk.  It's age 
was indeterminate.  It was unclear whether it was the result 
of an in-service incident or the post-service car accident.  
The appellant appeared to have bilateral radiculopathy which 
the orthopedist thought was within the realm of reason given 
the huge size of the rupture.  The orthopedist commented that 
an EMG might give some clue as whether there were objective 
findings of nerve root compression. 

In a March 1995 memorandum, a private doctor noted that the 
appellant had elected not to have surgery on his back.  He 
had had intermittent conservative therapy instead.  In the 
doctor's opinion the appellant had a chronic problem which 
might worsen or might improve at times; and a degree of 
disability that could only be assessed periodically to 
ascertain its severity at any given time.

A November 1995 MRI report included findings of a focal 
central protrusion at L5-S1 which abutted the left S1 nerve 
root.  There was some distortion of the thecal sac which 
appeared displaced to the right of the bony spinal canal.  
There was no indication of any significant soft tissue 
present to cause the displacement.  Possible left S1 nerve 
root irritation could not be excluded.  The L5 nerve roots 
were clear within the foramen with no effacement of the 
perineural fat planes.

A VA fee basis examination was performed in November 1996.  
The appellant reported having pain every day, 24 hours a day.  
It was made worse by activity.  The examiner wrote the 
following impression:  

It appears my task today is to evaluate 
this man's pain level.  With five out of 
five Wadell's and his exaggeration, I 
find this impossible to do.  Certainly, 
this man has undeniable disease in his 
lumbar spine with an HNP that is maybe 
ten years old which is for the most part 
left sided but he had bilateral pain.  
His sensation and muscle strength testing 
are non physiologic.  His range of motion 
testing is also non physiologic.  People 
with this much disc space narrowing and 
[with] an HNP that is 10+ years old, 
certainly may have back pain and leg pain 
however, I find that his complaining of 
pain in the anterior thighs is non 
physiologic since the nerves involved 
would be the S1 nerve roots.  Because of 
this man's symptom magnification, no 
reasonable evaluation of his pain level, 
either at rest, during exacerbation or 
flare-ups can be made.  

In a statement dated in June 1998, a VA psychiatrist reported 
that the appellant had been unemployed since 1986 and that 
residuals of his severe head injury continued to preclude 
employment.  The physician noted recurrent depression, memory 
and intellectual dysfunctions, an abrasive organic 
personality disorder, and concluded that the appellant was 
totally disabled and unemployable.

A VA orthopedic evaluation was conducted in July 1998.  The 
VA examiner noted that the appellant had a very slow and 
dramatic gait while walking.  The appellant was able to dress 
and undress himself, but had difficulty removing his shoes.  
The appellant's active range of motion was voluntarily 
inhibited because the appellant said it caused him pain.  The 
active range of motion was reported to represent subjective 
inhibited movement rather than objective involuntary 
restricted motion by impairment.  The appellant was able to 
extend to 10 degrees and flex to 30 degrees.  He had left 
lumbar flexion to 8 degrees and right lumbar flexion to 10 
degrees.  He could rotate the lumbar spine 45 degrees to the 
left and 45 degrees to the right.  Both Achilles reflexes 
were absent.  He had hypothesia in the right foot.  His 
distracted straight leg raising was to 80 degrees, 
bilaterally.  The impression was as follows:  degenerative 
disc disease of the lumbar spine and residuals of herniated 
nucleus pulposus L5/S1 with L5 radiculopathy, on the right.  
The examiner was asked to comment on the appellant's painful 
demeanor.  The examiner noted the appellant demonstrated a 
rather dramatic painful demeanor in the way he walked, in his 
inhibited lumbar range of motion, and in his dramatic walking 
on his toes and heels.  The examiner rated his demeanor as 
moderate to severe.  He noted that painful demeanor is a 
learned behavior and that while some individuals may be stoic 
other individuals may be demonstrably expressive.  The 
examiner also commented that painful demeanor may be 
influenced by secondary gain.

A VA neurological examination was also conducted in July 1998 
by Dr. L. Varga to determine if the appellant had peripheral 
neuropathy.  A sensory examination gave mixed results.  In a 
glove and stocking manner, sensation was diminished over his 
lower extremities.  However, his sensory deficit went up in 
the direction of the femoral off the sciatic nerve branches 
and sensation was absent over the frontal part of his right 
thigh.  This was a so-called meralgia paresthetica.  There 
was pressure on the ligament between the pubic bone and the 
anterior iliac spine, which was exerting pressure on the 
femoral nerve.  The appellant's obesity explained this 
sensory finding.  The appellant had absent knee and ankle 
reflexes.  The diagnoses were lumbar disc disease L5-S1 
region, resulting in weakness and peripheral neuropathy of 
the lower extremities, meralgia paresthetica, obesity and 
chronic alcohol use.  In his comments the examiner stated 
that he did not think the appellant was employable, mostly 
because of his obesity and not so much because of his back 
condition.  He commented that no doubt the low back injury in 
1981 appeared to be the source of his current problems, more 
than the automobile accident in 1986 which mostly effected 
his head and neck.

VA records from July 1998 include an EMG study.  The 
impression noted was of an abnormal EMG.  It was not 
diagnostic of radiculopathy level, but would be consistent 
with residuals from prior radiculopathy versus local trauma 
to the area.  An abnormality was found in the right 
paraspinal muscles.  No abnormality was noted on nerve 
conduction study of right peroneal or sural.

In a July 1998 letter, the appellant contended that he should 
be rated 100 percent disabled.  He asserted that he should be 
rated the maximum under Diagnostic Code 5293 for 
intervertebral disc syndrome and under Diagnostic Code 5003 
for arthritis.  The appellant asserted that his obesity was a 
result of low activity due to his back pain.  The appellant 
denied that he was overacting to obtain secondary gain.

The RO granted an increased rating to 60 percent for 
intervertebral disc syndrome in a July 1998 rating action.  
The effective date of that rating was February 8, 1993.

The appellant submitted an Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) which 
was received by VA on August 21, 1998.  The appellant 
reported that he became too disabled to work in August 1986 
and that he earned a Bachelors of Arts degree in Political 
Science in August 1996 and a Masters degree in Public 
Administration in May 1998.

Records from the appellant's VA psychiatrist were added to 
the records assembled for appellate review in September 1998.  
These records reflect that the appellant had been treated 
from 1994 to 1997.  It was reported that although the 
appellant had been able to continue his schooling, his major 
limitations continued to be memory and intellectual 
dysfunctions indicative of right hemispheric disorder.  More 
than this, his abrasive organic personality disorder (typical 
of those with traumatic head injuries), short temper, low 
frustration tolerance, impulsiveness and irritability 
inevitably lead to interpersonal conflicts with those around 
him.  He had been unable to maintain and cope with the day to 
day demands of gainful employment.  It was her clinical 
opinion that the appellant continued to be totally disabled 
and unemployable.  He had been unemployed since 1986 and 
residuals of his severe head injury continued to preclude 
employment.  The diagnoses were:  Organic Mental Syndrome, 
Chronic; Organic Personality Disorder; Post-traumatic Head 
Injury (Vehicular Accident); and Degenerative Disc 
Disease(L4/5) by History.  A Global Assessment of Functioning 
score of 60 with longstanding head injury, depression, 
occupational and social problems and unemployment.  

An occupational history reflects that after the appellant 
left the military, he worked for Dal-West, Inc. doing sales 
and sales management from 1981 to 1984.  He subsequently 
became manager of Oxford Systems, and was responsible for 
training and hiring the sales force.  In 1986, he owned and 
managed a professional office products business.  While 
driving a truck, he had a serious vehicular accident and 
sustained a head injury.  He had significant mental, 
emotional and physical problems such that he was unable to 
work and he had been on Social Security disability since 
1986.  He enrolled in college in 1991, taking a course in 
Public Administration.  His functioning in school was 
initially fair but his performance had gradually 
deteriorated.  He had difficulty in school because of 
inability to concentrate, memory problems, short temper and 
impaired interpersonal skills.  He also had recurrent 
depression related to financial problems and difficulties 
maintaining his role as student, as well as physical 
disabilities due to his back injury.

In a September 1998 statement, J. B., M.D., made the 
following statement:

[The appellant], age 37, is a patient of 
mine who weighs 336 pounds.  This patient 
fell out of military aircraft C5 in 1981 
sustaining head, neck and back injuries. 
Because of that fall he has not been able 
to exercise properly and this has 
resulted in a large component of his 
obesity.

He has been deemed unemployable by the VA 
system due to obesity, and it is my 
opinion that is a direct result from his 
back injury sustained in the military.

A VA Social Work Assessment was conducted in June 1999.  The 
appellant provided a detailed work history and reported that 
in March of 1986 he was run off the road by an 18-wheeler and 
his car rolled 3 times.  He was thrown 80 feet from the car 
and he struck his head on the pavement several times.  He had 
not worked since that time and was receiving SSA benefits.  
In 1990 he applied for vocational rehabilitation benefits 
from the VA.  He received a degree in political 
science/liberal arts in 1996 and then received a master's 
degree in public administration in May 1998.  He had not 
gained employment and he reported that no one would hire him 
once they found out about his back/medical problems.  The 
social worker noted that the appellant was 6'5" tall and 
weighed 340 pounds and that although he had been called 
obese, his weight was not "that bad considering his 
height."  The appellant reported that he found it difficult 
to exercise due to back pain and that his back pain affected 
his right leg mainly.  He used a cane to ambulate and said 
his right thigh was numb and the bottom of his right foot was 
painful and often discolored.  He was on several medications 
for pain, arthritis, and anxiety.  The social worker 
indicated that the appellant was not potentially employable.

VA spine examination in June 1999 reflects that the appellant 
used a walking stick to ambulate.  He had a rather normal 
gait pattern.  The appellant reported that he had reduced 
sensation down the lateral side of the right thigh, calf and 
foot.  Testing did not indicate that there was a peripheral 
neuropathy.  The examiner concluded that the neurologic 
symptomatology of the lower extremities did not represent a 
separate entity from the back pathology.  The examiner 
commented that a herniated disk was not the cause for long 
term unemployability.

In an addendum dated in July 1999, Dr. Varga, the VA 
neurologist who had examined the appellant in July 1998 to 
determine if the appellant had peripheral neuropathy, 
provided a discussion of peripheral neuropathy, reporting 
that it was referable to the distal endings of motor and 
sensory nerves and not originating from the spinal cord or 
nerve roots.  Dr. Varga stated that EMG and NCV examinations 
did not support a finding that the appellant had peripheral 
neuropathy and that the peripheral neuropathy diagnosis had 
to be discarded.  In summary, the neurologist concluded that 
the neurological diagnosis of the appellant was "R-L5 
radiculopathy, along with some degenerative condition in the 
lumbar vertebrae."  In an addendum dated in August 1999, Dr. 
Varga stated that the appellant's radiculopathy and obesity 
played an equal role in contributing to his unemployability.

In a rating decision dated in October 1999 the RO granted the 
appellant's claim for a TDIU rating effective August 21, 
1998.  

VA counseling, evaluation and rehabilitation folders 
concerning the appellant include a November 1990 special 
report of training which reflects that the appellant had 
begun attending college under a rehabilitation plan from the 
State Bureau of Vocational Rehabilitation.  VA Vocational 
Rehabilitation services were terminated after the appellant 
completed his masters degree and failed to cooperate with 
efforts to obtain employment.  A VA special report of 
training under Chapter 31 dated in January 1999, reflects 
that employment services under Chapter 31 were suspended 
because the appellant stated that he had not been looking for 
employment for some time as he did not want to jeopardize tax 
free income from SSDI and the VA by going to work.  A VA 
counseling psychologist, in an April 1999 letter, informed 
the appellant that due to his service-connected back 
condition and its exacerbation on his emotional and personal 
circumstances, it was not feasible to presume that he would 
secure viable employment; employment services under Chapter 
31 were discontinued due to medical infeasibility.


Increased Rating

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

When a reasonable doubt arises regarding the degree of 
disability such doubt should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which of two evaluations should be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  Diagnostic Code 5293 does not provide for a 
rating higher than 60 percent.

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71, Diagnostic Code 5010.  Severe limitation of 
motion of the lumbar spine is assigned a 40 percent 
disability rating under Diagnostic Code 5292.  A 40 percent 
rating is the maximum rating provided for limitation of 
motion of the lumbar spine.  Ankylosis of the lumbar spine 
warrants a 50 percent rating if it is unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

Diagnostic Code 8520 provides for an 80 percent rating for 
complete paralysis of the sciatic nerve where the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  A 60 percent rating for sciatic nerve 
injury may be assigned when there is incomplete paralysis 
which is severe, with marked muscular atrophy.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2000).  


Analysis.  The appellant's degenerative disc disease of L4-5, 
with a herniated nucleus pulposus at L5-S1, is currently 
rated under Diagnostic Code 5293, the diagnostic code for 
evaluating intervertebral disc syndrome.  The appellant's 
back disorder has a disability rating of 60 percent under 
this code, which is the maximum disability rating provided by 
Diagnostic Code 5293.  That evaluation contemplates such 
findings as pronounced intervertebral disc syndrome with 
persistent neurologic symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, and other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warrant 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, 38 C.F.R. §§ 4.40, 4.45 provide 
no basis for a rating in excess of the maximum schedular 
rating under that code.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

The Board has considered evaluating this disability under 
other diagnostic codes applicable for disabilities of the 
spine to include Diagnostic Codes 5285 for residuals of 
fracture of the vertebrae and Diagnostic Code 5286 for 
complete bony fixation (ankylosis) of the spine.  However, 
the Board notes that the appellant does not demonstrate any 
objective evidence of ankylosis of the spine or residuals of 
fracture of a vertebra to warrant a schedular evaluation in 
excess of 60 percent.  Accordingly, an increased schedular 
evaluation may not be assigned pursuant to either of these 
diagnostic codes.

The appellant and his representative have asserted that the 
appellant should also be granted separate ratings for 
arthritis of the lumbar spine and for peripheral nerve 
impairment.  The Court has acknowledged that when an 
appellant has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In Bierman v. Brown, 6 Vet. App. 125 
(1994), it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a diagnostic code different 
from Diagnostic Code 5293 without violating the VA anti-
pyramiding regulation of 38 C.F.R. § 4.14.  However, the 
evaluation of the "same disability" or the same 
"manifestations' under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  See also 
Esteban and Bierman, supra.

In his report of VA examination in June 1999, a VA physician 
specifically stated that the neurologic symptomatology of the 
lower extremities did not represent a separate entity from 
the back pathology.  The symptoms demonstrated by the 
appellant are all symptoms which can be ascribed to sciatic 
neuropathy or intervertebral disc syndrome.  Sciatic 
neuropathy is specifically identified as a factor for 
consideration in the evaluation of a disability under 
Diagnostic Code 5293.  Therefore, it would not be appropriate 
to evaluate the disability under Diagnostic Codes 5293 and 
8520.  38 C.F.R. § 4.14.  The Board has been unable to 
identify any symptomatology which is separate and distinct.  
Dr. Varga, a neurologist, ruled out the presence of 
peripheral neuropathy.  The record shows that the appellant's 
neurological symptoms in his lower extremities have been 
associated with his intervertebral disc syndrome by the 
medical evidence.  Thus, his radiculopathy is already 
evaluated and compensated as one of the "neurological 
findings appropriate to the site of the diseased disc" under 
Diagnostic Code 5293.  As such, the Board finds that the 
lumbar radiculopathy involving the appellant's legs is 
symptomatic of his intervertebral disc syndrome.  Thus, to 
rate the radiculopathy of the right leg as a neurological 
finding appropriate to the site of the diseased disc under DC 
5293, and again under the ratings applicable to neurological 
conditions of the lower extremities would compensate the 
appellant twice for the same disability and violate the rule 
against pyramiding.  In essence, the lower extremity 
neurological complaints are part and parcel of the lumbar 
spine disability and do not constitute a separate and 
distinct disability as contemplated by Bierman and Esteban.  
Accordingly, the Board cannot assign a separate disability 
rating for the neurological aspects of the appellant's lumbar 
spine disorder.  38 C.F.R. § 4.14; Bierman, supra, and 
Fanning v. Brown, 4 Vet. App. 225 (1993).

If the appellant were to be rated under Diagnostic Code 8520 
in lieu of Diagnostic Code 5293, the disability would have to 
approximate complete paralysis of the sciatic nerve before he 
would warrant an evaluation in excess of the currently 
assigned 60 percent rating.  The appellant does not have a 
foot which dangles and drops.  He has active movement of the 
muscles below the knee.  Flexion of the knee is not shown to 
be weakened or (very rarely) lost.  Thus disability 
approximating complete sciatic paralysis has not been shown, 
even considering any additional functional limitation due to 
pain on use of the joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, the appellant 
would not be entitled to a rating in excess of 60 percent 
under Diagnostic Code 8520.

In this case, the record shows that there is degenerative 
arthritis established by X-ray evidence and limitation of 
motion of the appellant's lumbosacral spine, which would 
allow rating on the basis of limitation of motion under 
appropriate codes for the lumbosacral spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, a VA General Counsel 
opinion determined that Diagnostic Code 5293 (intervertebral 
disc syndrome) also involves loss of range of motion, because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
lumbar vertebrae.  See VAOPGCPREC 36-97.

Therefore, a separate rating for the appellant's limitation 
of lumbar motion under Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) in addition to the current rating 
under Diagnostic Code 5293 would constitute pyramiding 
because the appellant's limitation of lumbar motion is 
already considered and compensated under Diagnostic Code 
5293.  See VAOPGCPREC 36-97.  This is not allowed under 38 
C.F.R. § 4.14 as it would compensate the appellant twice for 
the same symptomatology (limitation of lumbar motion).  See 
also Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, a 
separate rating under Diagnostic Code 5003s and 5292 for 
degenerative arthritis with limitation of motion in addition 
to the 60 percent rating under Diagnostic Code 5293 is not in 
order because the appellant is already compensated for 
limitation of motion under Diagnostic Code 5293.  See 
Esteban, 6 Vet. App. at 261-62; 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003.

However, the components of the disability could be assigned 
separate evaluations based on arthritis and functional 
impairment of the lumbar spine (Diagnostic Codes 5003 and 
5292 or 5295) and functional impairment of the right and left 
lower extremities (Diagnostic Code 8520) without violating 
the rule against pyramiding.

The appellant has complained of pain radiating into the legs, 
as well as tingling and numbness in his legs.  Examinations 
have revealed absent ankle jerks and decreased sensation to 
pinprick on the lateral aspect of the right leg, calf and 
foot.  There is some variation in reports as to the 
appellant's gait.  Some reports noted a limp, others a slow 
dramatic gait.  There was some inhibition of heel and toe 
walking noted.  In the opinion of the Board, the findings of 
radiculopathy and other neurological impairment in the 
medical evidence on file demonstrates that the actual 
functional impairment associated with either lower extremity 
is reflective of no more than mild incomplete paralysis of 
the sciatic nerve.  Therefore, the Board concludes that a 
rating greater than 10 percent would not be warranted for 
either the right or the left lower extremity under Diagnostic 
Code 8520.

There is no question that X-rays have shown evidence of 
arthritis of the lumbar spine.  The examinations have 
demonstrated limitation of range of motion which is severe.  
Severe limitation of range of motion is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  The 
Board interprets Johnson as indicating that the regulations 
requiring consideration of pain, do not provide additional 
compensation over and above that of the level of impairment 
of the range of motion.  A higher evaluation then 40 percent 
for severe limitation of motion of the spine is not provided 
by the regulations.  

If the arthritis and limitation of motion of the appellant's 
lumbar spine were assigned the maximum rating of 40 percent 
under Diagnostic Codes 5003 and 5292 or under Diagnostic Code 
5295 for lumbosacral strain, and separate ratings of 10 
percent under Diagnostic Code 8520 for impairment of the 
right lower extremity, and 10 percent under Diagnostic Code 
8520 for impairment of the left lower extremity, the combined 
evaluation for the components of the disability would be 50 
percent, which is less than the evaluation currently assigned 
under Diagnostic Code 5293.  38 C.F.R. § 4.25.

The Board has also considered whether the case should be 
referred for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  The physicians who 
examined the appellant prior to July 1998 all indicated that 
he was unable to do manual labor.  He was limited to a 
sedentary occupation.  The appellant during this period 
successfully completed both a bachelor's and master's degree.  
There is nothing unusual for an individual with a back 
disability being unable to perform manual labor.  There is no 
indication in the records that the back disability 
necessitated periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Following the date the appellant was 
found to be entitled to a TDIU rating, an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) would not be 
appropriate.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

In the motion for remand, it was suggested that a claim for 
aggravation of the appellant's back disability caused by his 
injuries in the post service motor vehicle accident should be 
considered.  In Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc), the Court, in construing 38 C.F.R. § 3.310(a), 
held that "when aggravation of an appellant's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such appellant shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation."  Here, the argument is the converse:  
that his non-service-connected injuries aggravated his 
service-connected disabilities.  In Johnston v. Brown, 
10 Vet. App.  80, (1997), the Court held that because section 
3.310(a) and Allen require that the service-connected 
condition be the causative factor, not the acted-upon factor, 
Allen was not applicable.  Consideration of additional 
compensation based on Allen is not appropriate in this case.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions which would support the assignment of a 
rating higher.


Earlier Effective Date for TDIU Rating

Relevant Laws and Regulations.  There are several avenues 
through which an appellant may obtain a 100 percent 
disability rating.  See Norris (Robert) v. West, 12 Vet. App. 
413, 417-18 (1999); see also Holland (Lee) v. Brown, 6 Vet. 
App. 443, 446-47 (1994).  The first option is through a 
schedular rating.  The second option, an extraschedular 
rating, applies in an exceptional or unusual case where a 
schedular rating is inadequate.  As a third option, if the 
veteran has a certain level of schedular rating for a 
service-connected disability or disabilities and "if the 
veteran presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a), which is a 100 percent 
rating.  Norris (Robert), supra; see also 38 C.F.R. § 4.16(b) 
(where veteran does not meet minimum schedular criteria set 
forth in § 4.16(a). 

A TDIU rating is authorized "where the schedular rating is 
less than total."  38 C.F.R. § 4.16(a); see Holland (Lee), 6 
Vet. App. at 446.  VA is authorized to grant a TDIU rating 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provide that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

The Court has concluded that schedular and extraschedular 
rating-increase claims are not necessarily "inextricably 
intertwined" with TDIU rating claims predicated on the same 
condition.  See Vettese v. Brown, 7 Vet. App. 31, 34 (1994) 
(holding that TDIU and schedular-rating-increase claims are 
not necessarily intertwined and that TDIU rating claim there 
was "subsequent, separate, and distinct" from schedular-
rating-increase claim); Holland (Lee), supra (holding that 
rating-increase claim is not necessarily "inextricably 
intertwined" with a TDIU rating claim predicated on same 
condition); Kellar v. Brown, 6 Vet. App. 157, 162 (1994) 
(holding that, because extraschedular rating and TDIU ratings 
are measured differently, those claims were not inextricably 
intertwined).  Thus, the appellant's TDIU rating claim is a 
matter separate from the adjudication of his schedular or 
extraschedular rating claims.  Norris, supra.

Section 5110(a) of title 38, U.S. Code, provides as follows:  
"Unless specifically provided otherwise in this chapter, . . 
. a claim for increase[] of compensation . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  Section 5110(b)(2) then "specifically 
provides otherwise" by stating as follows:  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); see also 38 C.F.R. § 3.400(o)(1), (2) 
(effective date of award of increased rating is earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date, otherwise, date of receipt of claim); Swanson 
v. West, 12 Vet. App. 442, 447 (1999); Hazan v. Gober, 10 
Vet. App. 511, 520 (1997).

The Court has held that when VA is considering a rating 
increase claim from a claimant whose schedular rating meets 
the minimum criteria of 38 C.F.R. § 4.16(a) and there is 
evidence of current service-connected unemployability in the 
claimant's claims file or under VA control . . . evaluation 
of that rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating; where those two 
criteria are satisfied, a TDIU claim is included in every 
rating-increase claim.  Norris, 12 Vet. App. 421.


Analysis.  The Board must determine the date a claim for a 
TDIU rating was received and when entitlement to a TDIU 
rating first arose.  The appellant and his representative 
have asserted the appellant communicated to the RO in October 
1986 that he was unemployable due to a service-connected 
disability.  All the evidence of record clearly establishes 
that the appellant has not been employed since he was injured 
in a motor vehicle accident in March 1986.  The 
uncontroverted fact is that the appellant was employed until 
March 1986.  Clearly, a total rating is not warranted prior 
to that date.  

The appellant's service-connected back disability has been 
rated as 60 percent disabling effective February 8, 1993.  
Prior to this date the appellant's sole service-connected 
back disability did not meet the minimum criteria of 38 
C.F.R. § 4.16(a).  Additionally, prior to this date the 
evidence did not reflect that the appellant's unemployability 
was due to the service-connected back disability.  When the 
appellant was evaluated by the SSA in 1988, the orthopedic 
specialist who examined the appellant for SSA purposes 
concluded that the appellant had no objective findings at 
that time to suggest the presence of herniated disc.  The SSA 
records reflect that the appellant was found to be disabled 
for SSA purposes principally because of disability due to 
organic brain syndrome.  The secondary diagnosis was listed 
as "history of" herniated nucleus pulposus L5-S1.  
Subsequent VA records reflect that the appellant's major 
limitations continued to be memory and intellectual 
dysfunctions, as well as his abrasive organic personality 
disorder which would inevitably lead to interpersonal 
conflicts with those around him.  The record clearly reflect 
that the appellant has been unemployed since 1986 and that 
his unemployment was attributed to residuals of his severe 
head injury.  

Accordingly, inasmuch as the appellant's sole service-
connected back disability did not meet the minimum criteria 
of 38 C.F.R. § 4.16(a) and the evidence did not reflect that 
the appellant's unemployability was due to the service-
connected back disability prior to February 8, 1993, no 
rating increase claim from the appellant prior to this date 
reasonably raised a claim for a TDIU rating.  However, as of 
this date the appellant's service-connected back disability 
did meet the minimum criteria of 38 C.F.R. § 4.16(a).  
Accordingly, the Board will consider the rating increase 
claim received as of this date to have reasonably raised a 
claim for a TDIU rating.  Thus, February 8, 1993, will be 
considered the date of claim for a TDIU rating, requiring the 
Board to consider whether previously considered evidence 
"takes on new meaning when viewed in light of the new 
evidence" in evaluating whether the disability in question 
increased in severity within one year prior to the date of 
the claim for an increase.  Hazan, 10 Vet. App. at 521; see 
also Swanson v. West, 12 Vet. App. 442 (1999).  Accordingly, 
the Board must review the record in its entirety to determine 
at what point it was ascertainable that the appellant's 
service-connected disability caused him to be unemployable.

The medical records include the January 1987 VA examinations 
which revealed only moderate impairment of the low back.  The 
Board has also looked to the medical records including those 
in the appellant's Social Security records.  They include a 
1988 evaluation that demonstrates the appellant had organic 
brain syndrome.  The SSA evidence is relevant to the 
determination of appellant's ability to secure and follow a 
substantially gainful occupation.  The Court has noted that 
while there are significant differences in the definition of 
disability under the Social Security and VA systems there are 
also significant similarities (e.g., both statutes include 
within their respective definitions, the terms 
"substantially" and "gainful" when describing the form of 
employment in which the claimant is unable to engage).  
Collier, 1 Vet. App. at 417. Compare generally 38 U.S.C. §§ 
1502, 1521 and 38 C.F.R. §§ 4.16, 3.321(b)(2), 3.340, 3.342 
with 42 U.S.C. §§ 416, 423 (1988 & Supp. I 1989) and 20 
C.F.R. §§ 404.1505-1576 (1991).  After reviewing the evidence 
provided by the SSA, the Board has concluded that the SSA 
records do not indicate that the appellant's service-
connected back disability was of such severity that it 
precluded him from working.  The SSA awarded benefits based 
on a primary diagnosis of organic brain syndrome; a back 
disability was diagnosed by history only.

Subsequent examinations continued to demonstrate that the 
appellant's back disorder was not productive of impairment 
that would not cause the appellant to be unemployable.  The 
appellant submitted an April 1989 MRI.  While it revealed the 
extent of pathology in the back, there were no comments as to 
the degree of impairment such pathology could be expected to 
cause or its effects on employability.  Records of a VA 
examination in August 1989 noted that motor examination did 
not seem abnormal.  Deep tendon reflexes were intact.  Based 
upon VA examination in May 1990, the examiner concluded that 
the appellant could be employed in the light to medium 
category.  

The appellant was again examined by VA in March 1991 the 
orthopedist noted several spurious components to the 
examination of the appellant, to include a non-anatomic 
sensory pattern and the appellant's failure to cooperation on 
motor testing.  The examiner indicated that an increase in 
his impairment rating was not justified.  A June 1993 VA 
examination report included the examiner's opinion that a 20 
percent rating for the appellant's back disability was fairly 
reasonable.  Office notes of the appellant's private 
orthopedist dated in February 1994 noted that appellant was 
neurologically intact and had very little limitation in his 
daily life if he maintained his activities on a sedentary to 
light basis.  

The appellant testified before a hearing officer at the RO in 
February 1995.  He testified that he was in constant pain.  
In March 1995 a neurological examination revealed no clear 
cut evidence of compromise of the lumbosacral spine, spinal 
roots or peripheral nerves.  The VA examiner in November 1996 
was asked to evaluate the appellant's pain level.  The 
appellant complained of constant pain twenty four hours a 
day.  The examiner concluded that because of the appellant's 
symptom magnification no reasonable evaluation of his pain 
level could be made.  

The appellant submitted a copy of a May 1987 myelogram in 
June 1998.  It did not include any analysis of the degree of 
impairment attributable to the pathology noted on the 
examination.  

In June 1998 a VA psychiatrist reported that the appellant 
had been unemployed since 1986 and that residuals of his 
severe head injury continued to preclude employment.  The 
physician indicated that the appellant's unemployment was due 
to recurrent depression, memory and intellectual 
dysfunctions, and an abrasive organic personality disorder.

A VA orthopedic evaluation in July 1998 noted that the 
appellant's active range of motion was voluntarily inhibited.  
The examiner noted that painful demeanor is a learned 
behavior and may be influenced by secondary gain.  A VA 
neurological examination in July 1998 suggested that the 
appellant's back disorder resulted in weakness and peripheral 
neuropathy of the lower extremities.  Meralgia paresthetica, 
obesity and chronic alcohol use were also noted.  In his 
comments the examiner stated that he did not think the 
appellant was employable, mostly because of his obesity and 
not so much because of his back condition.  

The appellant submitted a formal application for a TDIU 
rating in August 1998, reporting that he earned a Bachelors 
of Arts degree in Political Science in August 1996 and a 
Masters degree in Public Administration in May 1998.

Records from the appellant's VA psychiatrist noted that 
although the appellant had been able to continue his 
schooling, his major limitations continued to be memory and 
intellectual dysfunctions as well as an abrasive organic 
personality disorder which inevitably led to interpersonal 
conflicts.

The VA Social Work Assessment conducted in June 1999 
indicated that the appellant was not potentially employable, 
but did not specifically attribute the appellant's 
unemployability to the service-connected back disability.

VA spine examination in June 1999 reflects that the appellant 
used a walking stick to ambulate, but he had a rather normal 
gait pattern.  The appellant reported that he had reduced 
sensation down the lateral side of the right thigh, calf and 
foot, but testing did not indicate that there was a 
peripheral neuropathy.  The examiner commented that a 
herniated disk was not the cause for long term 
unemployability.

In July 1999, a VA neurologist stated that EMG and NCV 
examinations did not support a finding that the appellant had 
peripheral neuropathy and that the peripheral neuropathy 
diagnosis had to be discarded.  In August 1999, this 
physician stated that the appellant's radiculopathy and 
obesity played an equal role in contributing to his 
unemployability.

VA Vocational Rehabilitation records reflect that employment 
services were suspended in January 1999 because the appellant 
stated that he had not been looking for employment for some 
time as he did not want to jeopardize tax free income from 
SSDI and the VA by going to work.  A VA counseling 
psychologist, in an April 1999 letter, informed the appellant 
that due to his service-connected back condition and its 
exacerbation on his emotional and personal circumstances, it 
was not feasible to presume that he would secure viable 
employment; employment services under Chapter 31 were 
discontinued due to medical infeasibility.

Based upon a thorough review of the evidence on file, the 
Board finds that there is no evidence of record from which it 
can be factually ascertained that that the appellant's 
service-connected back disability rendered the appellant 
unemployable before August 21, 1998.  As summarized above, 
while the veteran has been unemployed since 1986, the medical 
records on file reflect that this was primarily due to non-
service-connected organic brain syndrome and related 
disabilities, which were incurred in the 1986 motor vehicle 
accident.  The law provides that a grant of a TDIU must be 
because a claimant is unemployable due to a service-connected 
disability or disabilities.  38 C.F.R. § 4.16.

With respect to the appellant's service-connected back 
disorder, the Board notes that the March 1995 private 
doctor's memorandum includes an opinion that the appellant 
had a chronic back problem which might worsen or might 
improve at times; and that it had resulted in a degree of 
disability that could only be assessed periodically to 
ascertain its severity at any given time.  The medical 
evaluations of the appellant's back prior to August 21, 1998, 
show multiple opinions that the appellant's back disorder did 
not preclude light, sedentary employment.  This includes the 
May 1990 VA record, the February 1994 private orthopedist's 
statement, and the July 1998 VA neurologic evaluation from 
Dr. Varga.  Additionally, the opinion that the appellant was 
capable of sedentary employment is supported by the fact that 
the appellant was able to successfully obtain a Bachelor 
Degree in Political Science in 1996, and a Masters in Public 
Administration in May 1998.  Moreover, the records contain no 
competent medical opinion that the veteran was unemployable 
because of his back disorder until after August 21, 1998 (the 
current effective date).  This includes the June 1999 VA 
Social Work Assessment.  The Board notes that these opinions 
focused on the then current severity of the appellant's back 
disorder.  Furthermore, the Board notes that the June 1999 VA 
spine examiner commented that a herniated disk was not the 
cause for long term unemployability.  (Emphasis added).  
Accordingly, these records do not support a finding that the 
veteran was unemployable because of his service-connected 
back disorder prior to August 21, 1998.

The Board notes that a private physician, in a September 1998 
statement, reported stated that the appellant had been deemed 
unemployable by VA due to obesity, and opined that this was 
the direct result from his back injury sustained in service.  
However, this doctor's statement does not show that the 
appellant's medical records were reviewed.  In fact, this 
doctor reported a history of an in-service back injury that 
is inconsistent with the service medical records.  Further, 
VA had not made finding that the appellant was unemployable 
due to obesity.  Also, the record reflects that the appellant 
had post-service employment until his 1986 motor vehicle 
accident.  Thus, it appears that this doctor's opinion is 
based upon an inaccurate factual history, and, as such, is 
entitled to little or no probative value.  Moreover, the 
Board finds that the contemporaneous medical treatment 
records concerning the veteran's back are entitled to more 
weight than an opinion made several years after the fact.  
Consequently, the Board finds that this opinion does not 
warrant an effective date earlier than August 21, 1998, for a 
grant of TDIU rating.

The Board also notes that VA Vocational Rehabilitation 
specialists found that the appellant qualified for education 
benefits and provided financial assistance to the appellant 
in assisting him to obtain a Bachelors degree and a Masters 
degree, and then provided him with employment services.  
These experts must have determined that the appellant's 
service-connected back disorder did not preclude 
rehabilitation and employment, at least until after the 
appellant attained a Masters degree and then failed to 
cooperate in finding employment, that is, not until January 
1999 when employment services were suspended.  The Board 
finds the efforts of the vocational rehabilitation 
specialists to assist the appellant to find employment 
persuasive evidence that his service-connected back 
disability did not preclude substantially gainful employment 
prior to the time that such efforts were suspended.  As 
indicated above, the Board has determined that the medical 
evidence of record supports this conclusion.

For the reasons stated above, the Board finds that the facts 
of this case do not demonstrate that it is ascertainable that 
the appellant was unemployable due to his service-connected 
back disability prior to August 21, 1998.  Accordingly, the 
appeal for the assignment of an earlier effective date for a 
TDIU rating must be denied.


ORDER

A rating in excess of 60 percent for degenerative disc 
disease of L4-5, with a herniated nucleus pulposus of L5-S1, 
is denied.  

An effective earlier than August 21, 1998, for the grant of a 
TDIU rating is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 


